 

   

 

UNITED STATES OF AMERICA JUDGMENT IN AC

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

- V,
CARLOS ROBERTO RAMOS (1)
Case Number: 3:16-CR-02665-L
. - - Robert E Boyce

Defendant’s Attorney
REGISTRATION NO. 58776-298
aon
THE DEFENDANT:
J admitted guilt to violation of allegations) No. 3,

(was found guilty in violation of allegation(s) No. after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 

Allegation Number Nature of Violation
3 Failure to report as directed

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
_ The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT-IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
"judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

Material change in the defendant’s economic circumstances.

March 9, 2020 _ |
Date of Imposition of Sent 2

Ctx...

. JAMEYLORENZ /-
‘UNIVED STATES DIST CT JUDGE

   
  

   

 
AO 245D (CASD Rev. Ol/ 19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ~ CARLOS ROBERTO RAMOS (1) Judgment - Page 2 of 2
- CASE NUMBER: ~—s3:16-CR-02665-L Lo

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Six « (6) months.

‘Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

C14

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Oa. _- ; A.M. on

 

. O as notified by the United States Marshal. .
The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
‘Ol. onor before
[1 as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

 

RETURN
[have executed this judgment as follows:
Defendant delivered on . : to
at With a cetitied copy o ofthisjudgment,
UNITED STATES MARSHAL
By ~_. DEPUTY UNITED STATES MARSHAL

3:16-CR-02665-L

 
